Exhibit 10.115
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (the “Amendment”) is entered as of
July 9, 2009 by SUNRISE SENIOR LIVING, INC. (the “Company”), and JULIE A.
PANGELINAN (the “Executive”).
     WHEREAS, Executive and the Company have entered into an employment
agreement dated as of January 14, 2009 (the “Agreement”) and they desire to
amend certain terms set forth in the Agreement as specified herein;
     NOW THEREFORE, in consideration of the foregoing, the mutual promises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:
     1. Terms of Employment. Section 2(a)(i) of the Agreement shall be deleted
in its entirety and replaced with a new Section 2(a)(i) as follows:
                    (a) Position and Duties. (i) During the Employment Period,
the Executive shall serve the Company as its Chief Accounting Officer and,
commencing on May 29, 2009, as its Chief Financial Officer, and shall perform
customary and appropriate duties as may be reasonably assigned to the Executive
from time to time by the Company. The Executive shall report to the Chief
Executive Officer. The Executive shall perform her services at the principal
offices of the Company in the McLean, Virginia area and shall travel for
business purposes to the extent reasonably necessary or appropriate in the
performance of such services.
     2. Miscellaneous. This Amendment may be executed in counterparts, each of
which will be deemed an original. Except as specifically amended hereby, the
Agreement shall continue in full force and effect. This Amendment shall be
governed by the laws of the Commonwealth of Virginia, without regard to the
conflict or choice of law provisions thereof.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

                  SUNRISE SENIOR LIVING, INC.    
 
           
 
  By:
Name:   /s/ Mark S. Ordan
 
Mark S. Ordan    
 
  Title:   Chief Executive Officer    
 
                /s/ Julie Pangelinan                   JULIE PANGELINAN    

